 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:20-cr-00268-JAD-NJK

 4              Plaintiff
                                                           Order Granting Motion to Strike Pro Se
 5 v.                                                                   Letter Filed
                                                             in Violation of Local Rule 11-6(a)
 6 Michael David Thompson,

 7              Defendant                                               ECF Nos. 113, 114

 8

 9            Michael Thompson, a criminal defendant represented by counsel, has filed a barely

10 legible letter regarding his health and representations of counsel. 1 Thompson is again advised

11 that the court does not respond to letters or take action in response to letters; requests for relief

12 must be made by motion. 2 And because Thompson is represented by counsel, he cannot

13 personally file motions at this time; it is his attorney who must file motions on his behalf. Local

14 Rule 11-6(a) explains that “A party who has appeared by attorney cannot while so represented

15 appear or act in the case. This means that once an attorney makes an appearance on behalf of a

16 party, that party may not personally file a document with the court; all filings must thereafter be

17 made by the attorney.” 3

18            In light of these rules, if Thompson believes that relief is necessary, he must ask his

19 attorney to bring a motion on his behalf. Thompson is again cautioned that not all arguments

20 that a defendant believes should be raised are meritorious, and there may be valid legal or

21

22   1
         ECF No. 113.
23   2
         Fed. R. Crim. Proc. 12(b).
     3
         LR IA 11-6(a).
 1 strategic reasons that trained counsel may find it unnecessary, improper, or unwise for a criminal

 2 defendant to bring an issue to the attention of the court.

 3         Accordingly, IT IS HEREBY ORDERED that the Government’s Motion to Strike that

 4 letter [ECF No. 114] is GRANTED; the Clerk of Court is instructed to STRIKE Thompson’s

 5 letter [ECF No. 113] from the docket. Defense counsel is directed to provide a copy of this

 6 order to Thompson and consult with him regarding the issues he has raised in this letter.

 7         DATED: June 29, 2021.

 8

 9                                                       JENNIFER A. DORSEY
                                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
